Citation Nr: 0205340	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-27 714	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pensions purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION


The veteran served on active duty from August 1969 to August 
1971.

In a decision dated in August 1991, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for PTSD.  He subsequently sought to reopen the 
claim.  By rating action dated in November 1996, the RO 
concluded that the evidence submitted on behalf of the 
veteran was not new and material, and his claim for service 
connection for PTSD remained denied.  In addition, the RO 
denied the veteran's claim for a permanent and total 
disability rating for pension purposes.  The veteran appealed 
these determinations to the Board which, in a decision dated 
in August 1998, also held that the evidence was not new and 
material to reopen the claim for service connection for PTSD, 
and that a permanent and total disability rating was not 
warranted.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated February 29, 2000, the Court granted a Joint Motion for 
Remand and to Stay Proceedings and vacated the Board's August 
1998 decision.  

Thereafter, the veteran, through his attorney, submitted 
additional information pertaining to his appeal to reopen a 
claim for service connection for PTSD (and waived the 
veteran's right to have the RO initially consider this 
evidence).  The Board, in a decision dated in September 2000, 
found that the evidence submitted on behalf of the veteran 
was new and material.  However, in considering the claim de 
novo on the merits, the Board concluded that service 
connection for PTSD was not warranted.  In addition, the 
Board denied the veteran's claim for a permanent and total 
disability rating for pension purposes.  The veteran again 
appealed to the Court which, by Order dated April 5, 2001, 
granted a Joint Motion for Remand and for Stay of 
Proceedings.  The Board's September 2000 decision was 
vacated.  The Board was directed to consider the veteran's 
lay statements in determining whether the veteran engaged in 
combat with the enemy.  With respect to the claim for a 
permanent and total disability rating for pension purposes, 
the Court mandated that the Board remand the claim for a 
current examination.


FINDING OF FACT

In April 2002, the Board obtained information from the Social 
Security Administration Death Index that the veteran died on 
December [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


